DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-2, 4-7, 10-15, and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yano in 7204607 in view of Nardendren in their publication entitled “Developing Color Tolerance Criteria for White LEDs”                                                                               

Regarding Claim 1-2, 14-15 and 22:  Yano teaches an LED lamp including a first group of LEDs and a second group of LEDs and an interconnection circuit for separately supplying drive currents to at least one of the LEDs in the first and second group (See Abstract and Figure 29).  The LED diodes are coated with a volume of one or more phosphors as to cause the outer LEDs to emit a lower color temperature than that of the light emitted from the inner LEDs. Yano teaches that the LED includes a blue emitting chip and the phosphor may further include one having a wavelength in the visible range from 380-780 nm (See Column 7-8).    Yano teaches light of low color temperature as that having a color temperature of a bulb (2700-3300K) and light having a high color temperature being that of daylight or neutral white (6500K) (See Column 12, Lines 35-63).   The LED’s are mounted on a baseplate 11, as is shown in Figures 4, 15, and 23-28.  The two portions are arranged separately from one another with the second portion surrounding the first. 

The first and second light emitting portions are connected to a first and second interconnection pattern.  These interconnection patterns are then connected to a dimmer (controller).  As the first and second light portions use a first and second interconnection, they are driven independently.  The dimmer is connected to an AC power supply, which is converted to a DC voltage and controlled by a regulator (See Column 8, Lines 34-44).  Yano teaches that two dimmers may be provided and 

Yano teaches that the two lights may be individually modulated.  As this is the case, the power to the device may be adjusted such that the relative intensity of the first or second light emitting portion is greater than the other portion.  Adjustment such that the power to the first light emitting portion is much greater than the power to the second portion would provide for a device wherein the relative intensity of light at the peak 
second portion.  Such an adjustment would have been obvious to those of ordinary skill in art based on the intended use of the device.

Yano teaches the use of a low CCT light (Second light emitting portion) having a temperature between 2700K and 3300K, but is silent in terms of the actual emission spectrum of such a light.

However, Narendran teaches that suitable LED’s having a color temperature of 3000K may be produced by providing red, green and blue light such that in the emission spectrum of the device, the wavelength associated with red light is the maximum peak, while green light is the second strongest peak and blue light is the third strongest peak (See Figure 6).  The blue light in such a device could necessarily be associated with the blue chip obviated by Yano and other various peaks may be associated with phosphors emitting said wavelength of light (first and second phosphor; See Column 7 and 11).  Those of ordinary skill in the art would have found it obvious to use an LED having the emission spectrum of Narendran in the device of Yano as it has the correlated color temperature explicitly taught by Yano.  Those of ordinary skill in the art would be motivated to use the LED of Narendran in the device of Yano as it meets the specification of Yano in terms of its light output characteristics.

Regarding Claim 4, 10:  Narendran teaches that suitable LED’s having a color temperature of 3000K may be produced by providing red, green and blue light such that 

Regarding Claim 5-6:  Yano teaches that phosphors may be provided that emit light in the visible range from 380-780 nm (See Column 7).  Yano goes on to teach that the phosphors may be chosen from red, blue and green phosphors having emission at for example, 450, 540 or 610 nm (See Column 11).  The use of any combination of these phosphors would have been obvious to those of ordinary skill in the art.  Those of ordinary skill would be motivated to provide an LED having a spectrum of 3000K, such as the one taught by Narendran, which requires both red and green phosphors.

Regarding Claim 7: Yano teaches that the first and second portions have different color temperatures.  Those of ordinary skill in the art would have found it obvious to provide the phosphors in proportion to achieving such a color temperature.  In order to provide a lower color temperature, the phosphor mixture should necessarily have a higher proportion of red phosphor, while a higher color temperature necessitates a higher proportion of blue/green light.  Thus one of the lights would necessarily have 

Regarding Claim 11:  The first and second light emitting portions are separately useful in the process of generating light.  The structure of Yano’s device does not necessitate the use of both portions simultaneously.  Yano notes the dimmer used to vary light intensity may be connected to one or both of the patterns (See Column 3).

Regarding Claim 12: Yano teaches light of low color temperature as that having a color temperature of a bulb (2700-3300K) and light having a high color temperature being that of daylight or neutral white (6500K) (See Column 12, Lines 35-63).     

Regarding Claim 13:  Yano teaches a wall disposed on the base plate separating the individual light emitting portions (See feature 151 in Figure 4).

Claims 3, 8-9 and 16-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yano in view of Narendran as applied to claims 1,6, and 14 above, and further in view of Craford in their publication entitled “LEDs for solid state lighting and other emerging applications: status, trends and challenges”.

Regarding Claims 3, 8, 16:  Yano in view of Narendran teach a device according to the limitations set forth in claims 1, 6, and 14.  The rejection of these claims over Yano in view of Narendran is incorporated herein by reference and are discussed above.



However, Craford teaches that suitable LED’s having a color temperature of 6000K may be produced by providing red, green and blue light such that in the emission spectrum of the device, the wavelength associated with blue light is the maximum peak, while green light is the second strongest peak and red light is the third strongest peak (See Figure 6).  The blue light in such a device could necessarily be associated with the blue chip obviated by Yano and other various peaks may be associated with phosphors emitting said wavelength of light (first and second phosphor; See Column 7 and 11).  Those of ordinary skill in the art would have found it obvious to use an LED having the emission spectrum of Craford in the device of Yano as a first light emitting portion as it has the correlated color temperature explicitly taught by Yano.  Those of ordinary skill in the art would be motivated to use the LED of Craford in the device of Yano as it meets the specification of Yano in terms of its light output characteristics.

Regarding Claim 9 and 21:  The first and second light emitting portions are separately useful in the process of generating light.  The structure of Yano’s device does not necessitate the use of both portions simultaneously.  Yano notes the dimmer used to vary light intensity may be connected to one or both of the patterns (See Column 3).

Regarding Claim 17: Narendran teaches that suitable LED’s having a color temperature of 3000K (second light emitting portion/spectrum) may be produced by 

Regarding Claim 18-20:  Yano teaches that phosphors may be provided that emit light in the visible range from 380-780 nm (See Column 7).  Yano goes on to teach that the phosphors may be chosen from red, blue and green phosphors having emission at for example, 450, 540 or 610 nm (See Column 11).  The use of any combination of these phosphors would have been obvious to those of ordinary skill in the art.  Those of ordinary skill would be motivated to provide an LED having a spectrum of 3000K and 6000K, such as the one taught by Narendran or Craford, which requires both red and green phosphors.

Response to Arguments
Applicant’s arguments, seepages 9-13, filed 3/1/21, with respect to the rejection(s) of claim(s) 1-22 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yano, Narendran and Craford.  Applicant argues that the primary reference to Yano teaches the use of LED devices having various correlated color temperature (CCT), but does not teach the emission peaks within those LED’s and how the peak heights correlate to one another.  it is well settled that it is not "invention" to broadly provide a mechanical or automatic means to replace manual activity which has accomplished the same result.”  Applicant has not identified a different or novel result that could not be accomplished by manual activity and automated to replicate that activity.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Matthew E. Hoban/Primary Examiner, Art Unit 1734